Sedgwick, J.,
dissenting.
In the majority opinion the difficult question involved in this case is not discussed. The case is determined entirely upon the question as to whether the plaintiff is the real party in interest. Nelson was' a broker. Meyer was engaged in the retail business, in which he bought and sold potatoes. Nelson informed Meyer that he could get a car-load of potatoes at a certain price per bushel. Meyer told him he would take them. Nelson was not a dealer in potatoes. He ordered only the quantity wanted by Meyer, and ordered them in his (Nelson’s) name. They were shipped in Nelson’s name, and when they arrived Meyer took the whole order and paid Nelson the agreed price, and found that the potatoes were frozen. The real party in interest is the one who would suffer a loss by reason of the freezing of the potatoes. If Meyer agreed that Nelson should procure the potatoes for him, and Nelson did so, and Meyer furnished the' money for them, Meyer is the one who suffered the loss. On the other hand, if Meyer had agreed that if Nelson would order the potatoes and get them there he would buy them from Nelson if they were in good condition, then if the potatoes were frozen Meyer would not be liable to Nelson and should not. iave received the pota*762toes. Neither of the parties so understood the transaction. Nelson as a broker assumed that he ordered the potatoes for Meyer, as they agreed he should, and they both understood that Meyer must take them, which he did. Even if their contract had not been plainly definite that Nelson as a broker was ordering the potatoes for Meyer, still if Nelson had so understood it, and insisted that Meyer take them as purchased for him, and Meyer had acquiesced and taken the potatoes and paid in full the original purchase price, the jury upon such evidence might find that Meyer was damaged by the freezing of the potatoes! Meyer evidently was not a very tactful witness and not very well posted in these nice questions of laAV, and his testimony is somewhat childlike, but if Nelson had brought this action instead of Meyer the jury might have found upon this evidence that he was not the real party in interest. Meyer has paid the full purchase price of the potatoes, so that Nelson has neither lost anything nor is he in danger of losing by the freezing of the potatoes. He could not recover any damages, for he has suffered none. Meyer although paying for sound potatoes, has received frozen ones. He is greatly damaged. If the defendant negligently caused these damages, Meyer should recover in this case. The question as to whether Meyer was the real party in interest was submitted to the jury by an instruction of the court, in which the court told the jury that unless Meyer owned the potatoes he could not recover. The jury found upon that issue under this evidence that Meyer could recover. It seems very clear that this evidence supports the finding that Meyer is the real party in interest. No one-but Meyer can recover, and this decision frees the defendant from liability without considering whether or not its negligence caused the damage.